Landon, J. (dissenting):
The absence of a sandman was immaterial, because it was not shown that his presence was necessary. It was shown that the car was equipped with a distributing sand box, from which the motorman could apply sand to the tracks, and defendant’s counsel did not offer to show that a sandman was also necessary. It would not be proper to allow the jury to infer the necessity of his presence in the absence-of evidence tending to show it. Experience must have demonstrated whether both box and man are necessary in such cases, and evidence of its teaching must be obtainable. The jury should hot be permitted to make a rule of law to suit themselves, or find a fact without evidence. (Cumming v. Brooklyn Gity Railroad Co., 104 N. Y. 669.)
I doubt, therefore, whether we should reverse.
Judgment reversed, new trial granted, costs to abide the event.